762 F.2d 1009
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MOLNER & COMPANY ADVERTISING, INC. A MICHIGAN CORPORATION;MONROE D. MOLNER, AN INDIVIDUAL, PLAINTIFFS-APPELLEES,v.DIAMOND MORTGAGE CORPORATION, A MICHIGAN CORPORATION;DIAMOND MORTGAGE CORPORATION OF ILLINOIS, ANILLINOIS CORPORATION, DEFENDANTS-APPELLANTS.
NO. 84-1749
United States Court of Appeals, Sixth Circuit.
3/7/85

ORDER
BEFORE:  KENNEDY, CONTIE, and WELLFORD, Circuit Judges.


1
This matter is before the Court upon consideration of the appellees' motion to dismiss the appeal for lack of jurisdiction.  The appellants have failed to respond thereto.


2
It appears from the record that the district court entered an order on September 18, 1984, dismissing all claims in the action except the claim of copyright infringement.  Diamond Mortgage Corporation, et al., appealed from that order.


3
The order of September 18 disposed of fewer than all the claims involved in the action.  The district court did not expressly determine that there is no just reason for delay and did not direct entry of a final judgment pursuant to Rule 54(b), Federal Rules of Civil Procedure.  Therefore, the order appealed is not final and appealable.  Rudd Construction Equip.  Co. v. Home Ins. Co., 711 F.2d 54 (6th Cir. 1983); McIntyre v. First National Bank of Cincinnati, 585 F.2d 190 (6th Cir. 1978); Moody v. Kapica, 548 F.2d 133 (6th Cir. 1976); Oak Construction Company v. Huron Cement Company, 475 F.2d 1220 (6th Cir. 1973).


4
It is ORDERED that the motion to dismiss be granted and the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 8, Rules of the Sixth Circuit.